UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reportedly): June 10, 2010 OCEAN BIO-CHEM, INC. (Exact name of registrant as specified in charter) Florida 0-11102 59-1564329 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4041 S.W. 47 Avenue, Fort Lauderdale, Florida 33314 (Address of principal executive officeZip Code) (954) 587-6280 Registrant’s telephone number, including area code: Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Below is the results ofvotingfrom the shareholders annual meeting held on June 4, 2010, for the proposals in the 2010 Proxy Statement. Abstain For Against or Withheld Proposal 1 To elect nine directors to serve until the 2011 Annual Meeting of Shareholders or until their successors shall be elected and qualified; Proposal 2. To approve and ratify the issuance of restricted common stock issued to employees as compensation Proposal 3. To approve and ratify the issuance of Non-Qualified Director’s Stock Options Proposal 4. Approval for the appointment of Kramer, Weisman & Associates, Certified PublicAccountants & Consultants, as independent auditors for the year ending December 31, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 10, 2010Ocean Bio-Chem, Inc. By: /s/ Jeffrey S. Barocas Name: Jeffrey S. Barocas Title: Chief Financial Officer
